PER CURIAM.
In this proceeding in habeas corpus the petitioner seeks to regain custody of her child, from the above styled state department which holds custody by virtue of an order of the Juvenile & Domestic Relations *375Court of Dade County for permanent commitment of the child to such state agency, predicated upon a form signed by the petitioner surrendering the child for permanent commitment to the state agency. A rule was issued to the respondents to show cause why the writ should not issue. A return was filed thereto, following which the matter was argued.
Upon examination of the pleadings it is disclosed that by this proceeding the petitioner seeks to regain custody of the child by establishing invalidity of the judgment of commitment made by the Juvenile & Domestic Relations Court, upon certain grounds asserted as the basis .therefor. In so proceeding the petition presents a collateral attack here upon that judgment of commitment. The judgment of the Juvenile & Domestic Relations Court is not subject to collateral attack. See 19 Fla. Jur., Judgments and Decrees, § 382.
For the reason stated, habeas corpus is denied, without prejudice.
It is so ordered.